Exhibit 10.40

Amendment

to the Employment Agreement dated December 21st, 2011

by and between

Teva Pharmaceuticals Europe B.V. and Rob Koremans

This Amendment (this “Amendment”) is made this 30th day of October, 2012, by and
among Teva Pharmaceuticals Europe B.V. (the “Company”) and Rob Koremans (the
“Employee”) to the Employment Agreement entered into between the Company and
Executive dated December 21st, 2011 (the “Agreement”).

Whereas, the Company and Employee have entered into the Agreement; and

Whereas, the Parties wish to amend certain terms of the Agreement as set forth
below.

Now therefore, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

  1. Except as expressly set-forth in this Amendment, all terms and conditions
of the Agreement shall continue in full force and effect.

 

  2. A new Section 5A shall be inserted into the Agreement immediately following
Section 5 and shall provide as follows:

“Change of Control

If the Employee’s employment is terminated by the Company without cause within
one (1) year following a merger of the Company with another entity, pursuant to
which merger the Company is not the surviving entity, and such termination is as
a result of such merger, the Company shall pay the Employee an additional
severance payment [in addition to any severance amounts to which the Employee is
entitled pursuant to the terms of this Agreement] in an amount equal to one and
one-half million dollars ($1,500,000) (the “Change of Control Severance
Payment”). The Change of Control Severance Payment shall be paid to the
Executive in Euros calculated according to the Euro-US Dollar rate of exchange
last published by the European Central Bank, in a lump sum on the next regular
payroll date immediately following the sixtieth (60th) day after the date of
termination.

For the purposes of this Section 5A, the term “Company” shall refer only to the
Company’s parent, Teva Pharmaceutical Industries Ltd.”

 

  3. This Amendment may be executed in multiple counterparts, each of which will
be deemed to be an original and all of which will be deemed to be a single
agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

                                                                         /s/ Rob
Koremans                 Teva Pharmaceuticals Europe B.V.    Rob Koremans

 

2